DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As disclosed in the previous office action Gecawicz discloses a detachable earphone (Fig 4, Speaker and microphone module 12), comprising an earphone body (Fig 4, speaker housing 26) and an installing base (Fig 4, receiver of the cushion flange 16); wherein: one side of the earphone body is provided with a clamping base (Fig 4, protruding side comprising conductive rings 64 and 68) on the same body, one side of the installing base is provided with an installing ring that matches with the clamping base (Fig 4, the unnumbered circular receiver of cushion flange 16), and the clamping base is clamped on the side wall of the installing ring (Fig 4 and Fig 19 the rings 64 and 68 engage with rings 76 of the receiver ring. Also Paragraph 0068 discloses “[0068] As FIGS. 6 through 10 illustrate, the headband module 14 retains electrical contacts 76 that project radially inward within the aperture in the headband module 14 to slide along the electrical contact surfaces presented by the electrically conductive rings 64 and 68 when the speaker and microphone boom module 12 and the headband module 14 are engaged. Moreover, the headband module 14, the speaker and microphone boom module 12, or some combination thereof can include a locking mechanism 20 for selectively locking the speaker and microphone boom module 12 against pivoting relative to the headband module 14.”). the reference is silent regarding the specific mechanical limitations of the L-shaped neck with a clamping block and a ring with respect to the rest of the components of the device as disclosed in the amended claims.
The examiner does not see any motivations in combining the prior art of record to achieve the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652